O’Neall, J.
We think that the complainant is not entitled to tax the costs of his exception to the Commissioner’s report, the argument in the Circuit Court, the briefs for, and argument in, the Court of Appeals.
It seems that the complainant was dissatisfied with the Commissioner’s report in a single point. That was decided against him by the Chancellor, and on it alone he appealed to this Court, where the decision was also against him. His costs, incurred in this respect, were therefore ^unnecessary, and his adversary is not bound to pay them. Generally, where a party makes a single question in a case, and that is decided against him, he cannot and ought not to expect costs. He is, in this respect, in default. If, as is most usual in Chancery, he makes several questions, some of which are decided for him and others against him, he would be entitled to tax costs under a decree allowing them to him.
The charge for copies of opinions of the Court of Appeals, was'properly allowed — it was cost actually paid, and for which the party paying it was entitled to be reimbursed.
*282The Chancellors decree is modified according to the rules stated in this opinion; and the Commissioner is directed to reform his taxation accordingly.
Johnson and Harper, Js., concurred.